      Case 4:19-cv-03390 Document 53 Filed on 12/14/20 in TXSD Page 1 of 5
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                              UNITED STATES DISTRICT COURT                                 December 14, 2020
                               SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                   HOUSTON DIVISION

RESOLUTE OIL, LLC,                                 §
                                                   §
         Plaintiff,                                §
VS.                                                §
                                                   §
BMO HARRIS BANK NA,                                §
                                                   §      CIVIL ACTION NO. 4:19-CV-03390
         Garnishee-Defendant,                      §
                                                   §
AND                                                §
                                                   §
AOCLSC, INC.                                       §
                                                   §
         Intervenor-Defendant                      §


                           MEMORANDUM OPINION AND ORDER

I.      INTRODUCTION

        Before the Court is plaintiff Resolute Oil, LLC’s (“Resolute”) motion for reconsideration

of the Court’s order dissolving a writ of garnishment. (Dkt. 48). The intervenor, AOCLSC, Inc.

(“AOCLSC”), has filed a response in opposition to the motion (Dkt. 51), and Resolute has filed a

reply (Dkt. 52). After having carefully considered the motion, response, reply, the pleadings, and

the applicable law, the Court determines that Resolute’s motion should be DENIED.

II.     BACKGROUND1

        The Court currently holds in its registry proceeds of bank accounts previously belonging

to Resolute’s judgment debtor, Lubricating Specialties Company (“LSC”). On July 18, 2019,

Resolute served a garnishment writ on garnishee BMO Harris Bank (the “Bank”), which later




1
 A detailed factual background of this case is set forth in the Court’s prior Memorandum Opinion entered
October 16, 2020 (Dkt. 44).


1/5
       Case 4:19-cv-03390 Document 53 Filed on 12/14/20 in TXSD Page 2 of 5




interpleaded the account proceeds into the Court’s registry. AOCLSC intervened in the state court

garnishment proceeding, removed the case to this Court, and filed an opposed motion to dissolve

the writ of garnishment. In its motion, AOCLSC argued that the disputed accounts and the

accounts’ proceeds were among the assets that AOCLSC had purchased from LSC pursuant to an

Asset Purchase Agreement on May 28, 2019, weeks prior to service of the garnishment writ.

        On February 13, 2020, the Court granted the parties 120 days to complete discovery related

to the accounts’ ownership, with the expectation that the parties would file summary judgment

motions on the issue. AOCLSC’s motion to dissolve remained pending, however. On June 29,

2020, more than four months after the hearing, the Court granted Resolute’s request to extend the

discovery period for 75 additional days, until September 12, 2020. On August 9, 2020, Resolute

first served written discovery. On October 16, 2020, with summary judgment motions not having

been filed, the Court issued an opinion finding that AOCLSC owned the accounts at the time the

writ was served, and an order dissolving the writ and ordering the Clerk to release the funds.

Resolute now asks the Court to reconsider its opinion and order, which is currently stayed.

III.    STANDARDS OF LAW

        Courts address motions for reconsideration of interlocutory orders under Federal Rule of

Civil Procedure 54. Stoffels ex rel. SBC Tel. Concession Plan v. SBC Commc'ns, Inc., 677 F.3d

720, 726–27 (5th Cir. 2012) (“Rule 54 provides district court judges with authority to vacate their

own findings.”). The standard of review for such motions requires a determination of whether

“justice requires” reconsideration—that is, “whether reconsideration is necessary under the

relevant circumstances.” Contango Operators, Inc. v. U.S., 965 F.Supp.2d 791, 800 (S.D. Tex.

2013) (citing Judicial Watch v. Dep't of the Army, 466 F.Supp.2d 112, 123 (D. D.C. 2006).

However, “‘where litigants have once battled for the court’s decision, they should neither be




2/5
      Case 4:19-cv-03390 Document 53 Filed on 12/14/20 in TXSD Page 3 of 5




required, nor without good reason permitted, to battle for it again.’” Id. (citing Judicial Watch, 466

F.Supp.2d at 123).

IV.    ARGUMENTS FOR RECONSIDERATION

       Resolute makes, in essence, two sets of arguments for reconsideration of the Court’s order

dissolving the garnishment writ. Appealing first to equity, Resolute contends that it did not

understand that AOCLSC’s motion to dissolve was still pending after the February 13 hearing and

that it “thought the Court would determine . . . ownership of the garnished funds through a

summary judgment proceeding.” Resolute also contends that it did not file a summary judgment

motion sooner because AOCLSC hindered its discovery efforts aimed at obtaining documents

relevant to the ownership of the disputed accounts.

       On the merits, Resolute argues that the Court erred in determining that AOCLSC owned

the disputed accounts at the time the writ was served. Specifically, Resolute asserts that (i) the

Purchase Agreement excluded purchase of the accounts at issue; (ii) AOCLSC did not exclusively

control the accounts after the Purchase Agreement was executed; and (iii) the purchase of the

disputed accounts was not a legitimate, arms-length transaction.

V.     DISCUSSION

       The Court is of the opinion that neither equity, nor the merits favors reconsideration. The

Court recognizes that its comments during the February 13 hearing suggested resolution of the

ownership issue through summary judgment motions. However, AOCLSC’s motion to dissolve

has always remained pending before the Court. Additionally, whereas the Court initially provided

for approximately four months to complete discovery, Resolute indicates that it did not even serve

written discovery on AOCLSC until almost six months after the February 13 hearing. Resolute

does not explain this delay, except to say that after the hearing “discovery ground to a halt during




3/5
      Case 4:19-cv-03390 Document 53 Filed on 12/14/20 in TXSD Page 4 of 5




the COVID-19 pandemic.” Moreover, since late February Resolute has possessed documents

related to the disputed accounts that the Bank produced in response to a subpoena. Resolute’s

unexplained delay in seeking discovery undercuts Resolute’s request for additional time to

complete discovery and to subsequently file a summary judgment motion.2 The Court must

additionally weigh the fact that for almost 17 months, AOCLSC has not been able to access funds

that the Court has concluded belong to AOCLSC.

        Turning to the merits, Resolute’s newly submitted evidence does not support

reconsideration, and the Court is of the view that the additional discovery sought by Resolute

would change the outcome of the dispute over the accounts’ ownership. First, Resolute’s argument

that the Purchase Agreement excluded purchase of the disputed accounts is not persuasive. The

Purchase Agreement provides for AOCLSC’s purchase of “all of the assets, properties, and rights

of every kind and nature, whether real, personal, or mixed, tangible or intangible . . . , which related

to or are used or held for use in connection with” LSC’s business. Thus, AOCLSC purchased the

accounts held by LSC with the Bank and that are at issue here.

        Second, Resolute has not offered evidence to suggest that a party other than AOCLSC

controlled the disputed accounts on the day the garnishment writ was served. Resolute points to

checks drawn on the disputed accounts that were issued under the electronic signature of LSC

principal Sydney Thwaite between May 29 and June 5, 2019. However, Resolute’s evidence does

not establish that a party other than LSC controlled the accounts on July 18, 2019, the date the

garnishment writ was served.3


2
  To the extent ongoing discovery concerns AOCLSC’s and LSC’s purported alter ego relationship,
dissolution of the garnishment writ does not halt such discovery. Nor does this order prevent Resolute from
later raising such arguments in support of its fraudulent transfer claim, which remains pending as part of
Resolute’s First Amended Complaint.
3
 In its original answer to the garnishment writ, the Bank stated that “there is a dispute as to the ownership
of the property at issue . . . which Plaintiff seeks to garnish.” Because the Bank’s answer put into doubt the


4/5
                    Case 4:19-cv-03390 Document 53 Filed on 12/14/20 in TXSD Page 5 of 5




                     Third, Resolute suggests that the Purchase Agreement did not memorialize an arms-length

            transaction because “there was significant entanglement” between LSC, AOCLSC, and Amalie

            Oil Company, AOCLSC’s affiliate. However, neither the entities’ financial transactions cited by

            Resolute, nor AOCLSC’s subsequent employment of former LSC employees establishes anything

            akin to an alter ego relationship between AOCLSC and LSC. In sum, Resolute’s merits arguments

            do not support reconsideration.

            VI.      ORDER

                     Based on the foregoing analysis and discussion, the Court finds that the plaintiff’s motion

            for reconsideration of the order dissolving writ of garnishment should be DENIED. It is, therefore,

            ORDERED that:

                  1. The plaintiff’s motion for reconsideration of order dissolving writ of garnishment is

                     DENIED; and

                  2. The amount currently held in the Court registry plus all accrued interest shall be released

                     to the intervenor AOCLSC, Inc.

                     It is so ORDERED.

                     SIGNED on this 14th day of December, 2020.


                                                                  ___________________________________
                                                                  Kenneth M. Hoyt
                                                                  United States District Judge




            actual ownership of the accounts, the burden shifted to Resolute to establish affirmatively that its judgment
            debtor owned the garnished property. Bechem v. Reliant Energy Retail Servs., LLC, 441 S.W.3d 839, 844
            (Tex. App.—Houston [14th Dist.] 2014, no pet.). To the extent the Court’s prior opinion suggested
            oother
              therww
             otherwise, the Court now clarifies this point.

Kathy Nguyen
 12/14/20   5/5
